Citation Nr: 0938363	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-41 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a right leg disorder due to surgery performed on February 
5, 2003, involving an aortic valve replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
February 1953 to February 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision of a special processing unit 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The Veteran's claim 
originated from the RO in Chicago, Illinois, and that office 
certified the appeal to the Board.

As support for his claim, the Veteran testified at a hearing 
at the RO in Chicago in August 2008 before the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.  During the hearing the Veteran 
withdrew his claim for § 1151 compensation for loss of sense 
of taste.  38 C.F.R. § 20.204 (2008).  In a separate decision 
issued in December 2008, the Board denied his additional 
claim for § 1151 compensation for vision loss, also alleged 
to be the result of the VA surgery in question on February 5, 
2003.

Because of the complex medical issues regarding the Veteran's 
remaining claim for § 1151 compensation for a right leg 
disorder, the Board obtained an expert opinion in April 2009 
from the Veterans Health Administration (VHA).  The Board 
sent a copy of this opinion and letter to the Veteran and his 
representative in July 2009 and gave them an opportunity to 
submit additional evidence and/or argument in response.  The 
Veteran's representative submitted an additional statement in 
September 2009.




FINDINGS OF FACT

1.  The Veteran has additional right leg disability due to 
his VA surgery in February 2003.  The VHA's respondent has 
acknowledged the surgery and associated pre- and post-
operative treatment did not meet the required standard of 
care, and that the Veteran's right leg disability is 
unrelated to his diabetes (diabetic peripheral neuropathy).

2.  The additional right leg disability also is an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria are met for § 1151 compensation for right leg 
disability.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.361, 17.32(c) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2008) (harmless error).

The Veteran contends he is entitled to § 1151 compensation 
for a right leg disorder, which he alleges is the result of 
surgery and other treatment he received at the Hines VA 
Medical Center (VAMC) on February 5, 2003, involving an 
aortic valve replacement.



Some of the RO's records mistakenly refer to a left leg 
condition, but the Veteran clarified during his August 2008 
hearing that his claim, instead, concerns his right leg.  
[Note:  the VHA's respondent surmised in his April 2009 
report that this discrepancy in the reporting of the affected 
leg probably is the result of the Veteran having earlier 
undergone other heart-related surgery - coronary artery 
bypass grafting (CABG) in 1994, with harvesting from his left 
leg like the harvesting from his right leg at issue during 
his surgery and associated treatment in February 2003.]  He 
asserts that he has a painful surgical scar and constant 
right leg pain from the vein harvesting needed for the aortic 
valve replacement in February 2003.  He also contends the 
vein harvesting was not done properly, and that he was not 
informed that the surgeons were going to harvest a vein, so 
did not give his consent to have that done.  

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  See 38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361(a) (2008).

For claims, as here, filed on or after October 1, 1997, the 
Veteran must show that the VA treatment in question resulted 
in additional disability, and further, that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 
(Dec. 31, 1997).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program 
has stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the Veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  See 38 C.F.R. § 3.361(c)(1).

Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault proximately caused the 
additional disability, it must be shown either that VA failed 
to exercise the degree of care expected by a reasonable 
treatment provider, or furnished the medical treatment at 
issue without the Veteran's informed consent.  See 38 C.F.R. 
§ 3.361(d)(1).  

Proximate cause also may be established where the Veteran's 
additional disability was an event not reasonably foreseeable 
- to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider the type of risk that a reasonable health 
care provider would have disclosed as part of the procedures 
for informed consent (in accordance with 38 C.F.R. § 17.32).  
See 38 C.F.R. § 3.361(d)(2).

Turning to the relevant facts of this case, on February 5, 
2003, the Veteran had surgery at the Hines VAMC involving an 
aortic valve replacement.  The surgical report described his 
postoperative course as "uneventful."  After the surgery, 
he was taken to the recovery room and instructed to follow up 
with the cardiology department.  While recovering in the 
hospital, his right leg wound had drainage; on February 10 
and 11, 2003, he had serosanguinous drainage that soaked his 
dressing.  On February 13, 2003, his right leg was still 
draining a small amount of serous "yellowish" drainage.  

When discharged, the Veteran was instructed not to soak his 
wounds and to apply sterile dressing to his right leg wound 
as it drained.  He was discharged from the VAMC in stable 
condition.  His discharge instructions stated that he could 
shower and wash his incisions.  He was instructed not to 
drive for 6 weeks, not lift more than 8 to 10 pounds, and to 
elevate his feet while sitting.  He also was instructed to 
call the VAMC if there was redness, swelling, warmth, or pus 
from his incisions, or if he had fever, chills, nausea or 
vomiting.  As well, he was instructed to call 911 if he had 
chest pain or severe shortness of breath.  

On April 18, 2003, the Veteran complained of a persistent 
right leg mass and draining hematoma.  The evaluating 
physician noted the Veteran recently had undergone heart 
surgery, and that he was being followed for seroma in his 
right lower extremity.  On examination, he had a 6-centimeter 
in diameter mass, without erythema or tenderness.  The 
hematoma was draining from a 1-centimeter open area.  The 
hematoma was drained and dressed.  

On May 12, 2003, the Veteran had a follow-up consultation.  
The attending physician noted that the right thigh wound was 
healing well, and that much of the hardness had resolved.  
There was a 5-millimeter ulcer that had built-up granulation 
tissue, which was cauterized with silver nitrate.  The 
Veteran requested a visit with his heart surgeon, Dr. S., to 
discuss "the harvest of graft veins not used during his open 
heart [surgery in February 2003]."  A different physician, 
Dr. D., spoke with Dr. S. and saw the Veteran instead.  On 
June 16, 2003, the Veteran saw Dr. D., who stated the Veteran 
was doing well and that his incisions were "ok."  

A VA staff physician in charge of the Veteran's care in the 
General Medicine Clinic at the Hines VAMC submitted a 
supporting statement in June 2008 indicating the Veteran is 
still suffering from discomfort and pain at the site of the 
surgical scar over his inner right thigh, which measures 
approximately 24 cm in length.  This VA physician discounted 
the notion that the pain in this area was instead related to 
diabetic peripheral neuropathy given the focality of the pain 
along the scar.

Regarding the question of actual and proximate causation, 
there is dispute as to whether the Veteran's right leg pain 
is due to negligence in the February 2003 VA cardiac surgery.  
In November 2004, a VA compensation examiner determined the 
Veteran had a long-standing history of leg pains, and that 
his right leg pain was due to diabetic neuropathy and 
claudication that had existed as early as 2001, so before the 
February 2003 VA treatment at issue.  But as mentioned, in 
June 2008 the Veteran's treating physician at the Hines VAMC 
concluded differently - noting instead that the Veteran's 
painful scar was "related more to the surgical procedure 
performed at the site rather than related to a diabetic 
peripheral neuropathy given the focality of his pain along 
the scar."  

To resolve these two conflicting medical opinions, the Board 
obtained an expert opinion from the VHA.  The respondent 
indicated in his April 2009 report that the Veteran's right 
leg disability was both actually and proximately caused by 
the February 2003 cardiac surgery at the VAMC.  Based on his 
review of the file, and especially the records concerning the 
surgery and pre- and post-operative treatment at issue, the 
respondent indicated "it is reasonable to conclude that 
the increase in disability was secondary to the leg 
surgery," referring to the vein harvesting using the 
Veteran's right leg.  Moreover, this VHA respondent 
importantly added that "the care was not documented as 
standard and there remain major questions regarding the 
appropriateness for this high risk surgery on the basis of 
the record."  This VHA respondent goes on to acknowledge 
that the surgery "did not meet [the] standard of care."  
And just like the June 2008 supporting statement from the 
Veteran's treating VA physician, this VHA respondent 
dismissed the notion as "ridiculous" that the Veteran's 
right leg disability is instead related to pre-existing 
diabetes (associated diabetic peripheral neuropathy).  
This VHA respondent further suggested a lack of informed 
consent in all that occurred during the February 2003 cardiac 
surgery in question, noting that he sensed a justified 
frustration of the Veteran in terms of the process and lack 
of communication in regards to all the procedure entailed.  
Furthermore, concluded this VHA respondent, "the reasons for 
the surgery were completely unclear...."  Indeed, under 38 
C.F.R. § 17.32(c), informed consent must include explanation 
of the reasonably foreseeable associated risks, 
complications, or side effects.  

Thus, although the evidence is not entirely dispositive in 
support of the Veteran's § 1151 claim, with the benefit of 
the doubt there is certainly sufficient evidence that his 
right leg disability is at least as likely as not 
attributable to his VA surgery on February 5, 2003.  The 
evidence supporting his claim indicates VA failed to exercise 
the required degree of care expected by a reasonable 
treatment provider and possibly furnished the medical 
treatment in question without his fully informed consent.  
Moreover, the right leg disability that resulted was not an 
event reasonably foreseeable, so § 1151 compensation is 
warranted.  38 C.F.R. § 3.102.


ORDER

The claim for § 1151 compensation for right leg disability 
due to VA surgery performed on February 5, 2003, involving an 
aortic valve replacement, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


